Citation Nr: 1729709	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-02 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE


Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos or, in the alternative, claimed as secondary to service-connected asbestos-related pleural disease with fibrosis.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to November 1962.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim of entitlement to service connection for COPD and pleural disease with fibrosis.  He perfected a timely appeal to that decision.  

On June 25, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In January 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion, dated in May 2011, has been provided and associated with the Veteran's VA claims folder.  

In a decision dated in October 2011, the Board denied entitlement to service connection for COPD and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In its Order dated in May 2012, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties requesting that the Court vacate the Board's October 2011 decision and remand the appeal to the Board for further proceedings.  

In January 2013, the Board remanded this matter to obtain additional evidence in accordance with the actions requested by the Joint Motion.  A supplemental statement of the case was issued in February 2013.  In August 2013, the Board again remanded the case for further evidentiary development.  Another supplemental statement of the case was issued in November 2013.  

In an April 2014 decision, the Board denied entitlement to service connection for COPD on a direct and secondary basis.  The Veteran appealed the denial of service connection to the Court.  In October 2016, VA and the Veteran filed a Joint Motion of the case.  The parties moved for the April 2014 Board decision denying service connection for COPD to be vacated, and that issue remanded for additional action.  The Court issued an October 2016 order granting the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2016 Joint Motion, the parties agreed that the Board erred as it did not ensure compliance with the statutory duty to assist, specifically with regard to providing the Veteran with a VA examination that was adequate for rating purposes, and the Board erred as it did not provide an adequate statement of reasons or bases for its decision.  

The Joint Motion indicates that the Veteran's most recent VA examination was conducted in November 2013.  The VA examiner was asked to clarify his opinion as to whether it is as likely as not that the Veteran's COPD was either caused of aggravated by the service-connected asbestos related pleural disease or fibrosis.  The examiner stated that "[t]here is no evidence of fibrosis."  The parties agreed that the VA examiner's opinion is inadequate.  The parties noted that service connection is in effect for asbestos related pleural disease with fibrosis and there is medical evidence of record that indicates the presence of pulmonary fibrosis.  The parties cited to the evidence of record showing fibrosis or fibrotic changes including a September 18, 2007 opinion by Dr. Blaivas, an August 2007 report of Dr. Blaivas reflecting "fibrotic changes," the February 2008 treatment notes and CT scan report of Dr. Blaivas, the April 2008 VA examination report noting previous diagnosis of fibrotic change, and an October 2009 VA examination report noting diagnosis of asbestos related pleural disease with fibrosis.  The parties indicated that it was unclear why, given this evidence of record, the examiner found that there is no evidence of fibrosis and the VA examiner did not mention this evidence in his report.  The parties found that this renders the VA examination report inadequate for rating purposes, and the parties agreed that remand is warranted for a new or clarifying opinion.

The parties also noted that the Board's August 2013 remand reflects that the November 2013 opinion was ordered because certain evidence was not reviewed in connection with the previous May 2011 examination report, and the 2011 examiner had specifically stated that he reserved the right to alter his opinion if additional information was provided.  The parties indicated that the Board's August 2013 remand reflects that the claims folder was to be returned to the May 2011 VHA expert medical examiner, if available, to consider the additional evidence.  The examiner was asked to review certain evidence of record, to include the CAPRI records in the electronic record showing treatment from 2006 to 2012 and from late 2012 to early 2013, and the examiner was asked to pay particular attention paid to the records that were not previously reviewed, including the January 2011 radiology report, and other subsequent records and diagnostic study reports in the electronic record from January 2011 to January 2013 including X rays, CT scans, and PFT findings as well as medical reports addressing COPD/asbestosis symptoms to support the opinion. 

The parties noted that despite the Board's instructions to return the claims file to the May 2011 examiner, the November 2013 medical opinion was provided by a different physician.  The parties indicated that it was unclear why the Veteran's claims file was not returned to the 2011 examiner, and the Board, in the April 2014 decision, did not comment on this.  The parties agreed that upon remand, the Board should address this matter and provide an adequate statement of reasons or bases on this point.  

The Board finds that VA should obtain an addendum medical opinion that reviews the evidence cited above.  The Board should make an attempt to have the previous medical expert Dr. Horace DeLisser to provide the clarifying medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the medical expert Dr. Horace DeLisser, Associate Professor of Medicine, University of Pennsylvania Medical Center (who rendered the May 2011 VHA opinion) or if he is no longer available, a suitably qualified physician and ask the medical expert/VA physician to prepare an addendum medical opinion to the November 2013 and May 2011 medical opinions.  If Dr. DeLisser is not available, this should be documented by the AOJ.  The medical expert/VA physician should respond to the following: 

Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's COPD was either caused of aggravated by the service-connected asbestos related pleural disease or fibrosis?  "Aggravated" means that the COPD was permanently worsened beyond the natural progression of the disease by the service-connected asbestos related pleural disease or fibrosis.  Why or why not? 

Please note that service connection is in effect for asbestos related pleural disease with fibrosis.  Attention is invited to the medical evidence of record that indicates the presence of pulmonary fibrosis and/or fibrosis or fibrotic changes including a September 18, 2007 opinion by Dr. Blaivas, an August 2007 report of Dr. Blaivas reflecting "fibrotic changes," February 2008 treatment notes and CT scan report of Dr. Blaivas, April 2008 VA examination report noting previous diagnosis of fibrotic change, and an October 2009 VA examination report noting diagnosis of asbestos related pleural disease with fibrosis.  

In rendering the medical opinion, the medical expert/VA physician should consider the following evidence:  CAPRI records in the electronic record showing treatment from 2006 to 2012 and from late 2012 to early 2013, a January 2011 radiology report, and records and diagnostic study reports dated from January 2011 to January 2013 including X rays, CT scans, and PFT findings as well as medical reports addressing COPD/asbestosis symptoms. 

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

2.  Readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


